In an action by plaintiff Frances Rainone to recover damages for personal injuries, and by her husband for medical expenses and loss of services, the appeal is from a judgment dismissing the complaint at the close of the entire ease. Judgment reversed and new trial granted, with costs to appellants to abide the event. The accident occurred when appellant wife slipped on ice in a roadway twenty-two days after the snowfall of December 27, 1947. In our opinion, the evidence was sufficient to create a question of fact as to respondent’s negligence and the freedom of appellant wife from contributory negligence. MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.